DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,216,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the newly filed invention has all the features of the ‘977 patent merely written as a different combination with slight differences in grammar.  For example, including features from claim 6 or the ‘977 patent in claim 1 of the instant application .  However, these minor changes would not be considered patentably distinct as all the features are known.  Grammatical changes reflect reducing the wording used for the point selection operations to obtain the matching point pair.  However, the features are generally the same. See table below:

Claim No.
Instant Application 17/327,052
US 11,216,977
1
A method for calibrating a camera, comprising:
acquiring a first image, a second image, and a third
image, the first image being an image photographed by a to-be-calibrated camera, the second image being a high-precision map image comprising a target area indicated by the first image, and the third image being a reflectance image comprising the target area;

fusing the second image and the third image to obtain
a fused image;

determining a matching point pair based on points
selected by a user in the first image and the fused image; 

and calibrating the to-be-calibrated camera based on
coordinates of the matching point pair.
Claim 1 lines 1-12







Claim 1 lines 6-8


Claim 1 lines 17-20



Claim 6
2
wherein the fusing the second image and the third image to obtain a fused image comprises:

fusing the second image and the third image based
on coordinates of a pixel point in the high-precision
map image and coordinates of a pixel point in the
reflectance image.
Claim 2
3
wherein the determining
a matching point pair based on points selected by a user
in the first image and the fused image comprises:
determining a first point selected by the user in
the first image and a second point selected in the fused image after the first point is selected; and
using the first point and the second point as the
matching point pair.
Claim 1 lines 13-18
4
wherein the method further comprises:

adding the matching point pair to a preset matching
point pair set; and storing the matching point pair set locally.
Claim 3


Claims 5-12 contain similar features as in claims 1-4 and are therefore similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422